FINE, J.
¶ 31. {concurring!dissenting). I join in all of the Majority's opinion except its conclusion that Officer Rufaro Davis's search of the potato-chip bag did not exceed the scope of the consensual search.
*443¶ 32. As the Majority tells us, the officers got consent to search for a person — either a victim or a perpetrator of domestic abuse. Thus, as the Majority also tells us, the officers properly searched places where a person could he either secreted or hiding, and I agree with the Majority that this included the attic. The Majority errs in my view when it holds that the officer could look inside the potato-chip bag, which, as the Majority notes, was prelude to the officer's discovery of the cocaine.
¶ 33. The Majority writes:
First, the officers visibly saw, in plain view, a potato chip bag after entering the attic. The bag was already open. By simply obtaining the bag and looking inside, the officers did not violate the scope of their consent. Second, having a right to be in the attic, the officers had a lawful right of access to the bag. The potato chip bag was in plain view and was open. Upon looking inside of the already-open bag, the officers discovered a chunky, white substance. Based on their experiences, the officers reasonably suspected the substance to be cocaine. We conclude, therefore, that the open potato chip bag, and in turn, the cocaine found inside, were within the officers' plain view.
Majority, ¶ 28. Of course, only the potato-chip bag was in "plain view"; the cocaine inside the bag was not. Under controlling Fourth-Amendment law as set out in Arizona v. Hicks, 480 U.S. 321 (1987), looking inside the bag was a no-no because the officers were searching for persons, not contraband, and they had no reason to look inside the bag.
¶ 34. In Hicks, officers lawfully entered an apartment from which gunshots were fired. Id., 480 U.S. at 323. Once in the apartment, the officers saw in plain view expensive audio equipment that they suspected *444might have been stolen. Ibid. The serial numbers were not, however, in plain view, and the officers moved the equipment several inches in order to copy those numbers. Id., 480 U.S. at 323, 325. This was unlawful because before the officers saw those serial numbers, they did not have probable cause to believe that the equipment was stolen. Id., 480 U.S. at 324-329. Stated another way, the audio equipment's status was not in plain view, and moving them without having first gotten a warrant violated the Fourth Amendment. Id., 480 U.S. at 325 (noting that warrantless searches are " 'strictly circumscribed'" by the scope of the circumstances permitting a search without a warrant) (quoted source omitted).
¶ 35. Here, the scope of the consent was for persons, not contraband. Unless, the persons for whom the officers had consent to search were even smaller than the Lilliputians, perhaps the size of the family about whom "The Littles" was written, there was no possibility that they were in the potato-chip bag.1
¶ 36. In sum, as in Hicks, the contraband here (the cocaine, not the gun) was not in plain view — it was in the potato-chip bag. See also State v. Sutton, 2012 WI App 7, ¶ 9, 338 Wis. 2d 338, 345-348, 808 N.W.2d 411, 415-416 (Ct. App. 2011) (closed opaque container). Thus, unlike State v. Kelley, 2005 WI App 199, 285 Wis. 2d 756, 704 N.W.2d 377, upon which the Majority relies, where the officers searched within the scope of the consent because the evidence for which they were looking was capable of being hidden where they looked, id., 2005 WI App 199, ¶ 14, 285 Wis. 2d at 764, 704 N.W.2d at 381 ("Here, the police were searching for a telephone handset and an accelerant. Certainly, either *445object could be easily hidden beneath a bed."), the persons for whom the officers were looking could not have been in the potato-chip bag.
¶ 37. Whether Hicks was right or wrong, it is the law and we must follow it. See Hutto v. Davis, 454 U.S. 370, 374-375 (1982) (per curiam). Accordingly, I respectfully dissent from the Majority's affirmance of the trial court's refusal to suppress the cocaine discovered in the potato-chip bag.

 See John Peterson, The Littles (Scholastic, Inc. 1967).